Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.    Applicant's submission filed on 8-17-2022 has been entered.

2.        Claims 16 - 22, 24 - 33 are pending. Claims 16, 24, 29, 30, 31, 32 have been amended.  Claims 1 - 15, 23 have been cancelled.  Claims 16, 29, 31 are independent.   File date is 5-14-2021.  

Claim Rejections - 35 USC § 103  
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 16, 17, 19 - 29, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo et al. (US PGPUB No. 20180268151) in view of Feldman et al. (US PGPUB No. 20170161288) and further in view of Irwin et al. (US PGPUB No. 20140378091).     	
 
Regarding Claims 16, 29, 31, Cuomo discloses a first entity for a communication network, comprising: 
a)  at least one processor; and b) a non-transitory computer-readable storage medium storing a program executable by the at least one processor (Cuomo ¶ 035, ll 1-5: computer program executed by a processor, in firmware, or in a combination of the above; computer program embodied on a computer readable medium, such as a storage medium), the program including instructions to perform operations. 

Furthermore, Cuomo discloses for c): obtain analytics information. (Cuomo ¶ 006, ll 1-6: identifying a plurality of data parameters to extract from a blockchain based on a request for analytic data, creating queries based on required data parameters, executing the one or more queries and retrieving the data parameters from the blockchain)

Cuomo does not explicitly disclose for c): obtain, a subscription request to subscribe to analytics information, and for d): obtaining a subscription request. 
However, Feldman discloses:
c)  obtain, a subscription request requesting to subscribe to analytics information, and for d): in response to obtaining the subscription request. (Feldman ¶ 016, ll 5-10: provide an open, “pluggable” data analytics infrastructure from which disparate user/subscriber devices register/subscribe to receive, from an analytics engine, notifications of defined file activities/events that have been detected by analytics engine; ¶ 019, ll 1-14: receive defined notification criteria, e.g., via subscription/registration requests; generate subscriber event messages representing file-system events, and store subscriber event messages in a queue; in response to a subscriber event message being determined to satisfy a defined notification criterion of the defined notification criteria sending subscriber event messages directed to subscriber device)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cuomo for c): obtain, a subscription request to subscribe to analytics information, and for d): obtaining a subscription request as taught by Feldman. One of ordinary skill in the art would have been motivated to employ the teachings of Feldman for the benefits achieved from the management of subscription requests enabling a system to facilitate real-time subscriber based data analysis. (Feldman ¶ 002; ¶ 016)  

Furthermore, Cuomo discloses for d): in response to obtaining the subscription request, obtaining analytics information from a fourth entity according to one or more rules, and providing the analytics information to the second entity. (Cuomo ¶ 020, ll 14-21: blockchain data or external data is a databank of available data for the querying operations; built-in analytics and custom analytic libraries are stored in blockchain system configuration and retrieved and processed for each data request received; results includes notifications, display data/visualization data and other analytic data which is forwarded to a user; ¶ 021, ll 1-22: privileged access grant provides restricted access and creation of particular analytics, and desired in accordance with privacy concerns/preferences of the participating parties; user restricts access to their data based on consortium rules and their own user account preferences; (selected: provide analytics according to one or more rules))  

Cuomo-Feldman does not explicitly disclose for d): one or more rules configured by an operator of mobile communication network.
However, Irwin discloses for d) wherein the one or more rules are configured to the first entity by an operator of the mobile communication network. (Irwin ¶ 033, ll 1-8: real-time intelligence system analyzes collected data and provides advanced, user-friendly, intelligent solutions to the operators; intelligent solutions based on results of real-time analysis and complex intelligence/analytics; real-time intelligence system integrated into an interoperations system, which provides interoperation between various mobile network operators; ¶ 042, ll 1-11: rule configurator receives and/or generates rules to configure real-time intelligence engine and real-time event distributor; rule configurator receives a set of rules from a user with a proper level of authority; and/or rule configurator generates rules by analyzing historical data stored in the solution database; rules reflect business policy of mobile network operator)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cuomo-Feldman for d): one or more rules configured by an operator of mobile communication network as taught by Irwin. One of ordinary skill in the art would have been motivated to employ the teachings of Irwin for the benefits achieved from a system that enables the generation and configuration of policy rules associated with mobile network communication operations.  (Irwin ¶ 042, ll 1-11)  

Regarding Claim 17, Cuomo-Feldman-Irwin discloses the first entity of claim 16, wherein a rule of the one or more rules is based on one or more of: 
an inbound restriction defining restrictions on analytics the second entity is allowed to use, wherein the inbound restriction is applied to a request to consume analytics information; an outbound restriction defining restrictions on analytics the second entity is allowed to obtain, wherein the outbound restriction is applied in responding to a request to obtain analytics information; or a temporal restriction defining a time period in which the second entity is allowed to access analytics information. (Cuomo ¶ 021, ll 1-22: privileged access grant provides restricted access and creation of particular analytics, and desired in accordance with privacy concerns/preferences of the participating parties; user restricts access to their data based on consortium rules and their own user account preferences; (selected: provide analytics according to one or more rules); (selected: an outbound restriction defining restrictions on analytics the second entity is allowed to obtain))    

Regarding Claims 19, Cuomo-Feldman-Irwin discloses the first entity of claim 16, wherein the first entity is configured to provide the analytics information to the second entity in response to the subscription request in a case that the subscription request complies with the one or more rules. (Cuomo ¶ 017, ll 1-7: provide a blockchain and a corresponding blockchain network of peer devices or registered accounts which are part of a private "consortium"; enrolled/registered members of blockchain consortium provide/share/change/upload/download analytics to all enrolled members of consortium)    

Regarding Claims 20, 26, Cuomo-Feldman-Irwin discloses the first entity of claim 19 and the first entity of claim 25, wherein the one or more rules comprise one or more inbound restrictions, the one or more inbound restrictions are related to one or more aspects of analytics information which the second entity is allowed to request to access or to subscribe to, and the one or more aspects of the analytics information relate to one or more parameters or parameter ranges of the analytics information. (Cuomo ¶ 028, ll 1-7: API receives query statement, retrieves data from dataindex, applies a date range filter, and then applies function processing, which can be predefined or user-defined; variables and other parameters are defined in order to identify an average value; (selected: parameters ranges of analytic information))    

Regarding Claims 21, 27, Cuomo-Feldman-Irwin discloses the first entity of claim 19 and the first entity of claim 25, wherein the one or more rules comprise one or more outbound restrictions, the one or more outbound restrictions are related to one or more aspects of analytics information which the second entity is allowed to receive as a response to the request for analytics information, and the one or more aspects of the analytics information relate to one or more parameters, or parameter ranges, or parameter formats of the analytics information. (Cuomo ¶ 028, ll 1-7: API receives query statement, it retrieves data from dataindex, applies a date range filter, and then applies function processing, which can be predefined or user-defined; variables and other parameters are defined in order to identify an average value; (selected: parameters ranges of analytic information))    

Regarding Claim 22, Cuomo-Feldman-Irwin discloses the first entity of claim 16, wherein the first entity is configured to provide to the second entity, using a notification message, the analytics information according to the one or more rules, and the one or more rules relate to analytics information that the second entity is not allowed to access. (Cuomo ¶ 021, ll 1-22: privileged access grant provides restricted access and creation of particular analytics, and desired in accordance with privacy concerns/preferences of the participating parties; user restricts access to their data based on consortium rules and their own user account preferences; (selected: provide analytics according to one or more rules))    

Regarding Claim 23, Cuomo-Feldman-Irwin discloses the first entity of claim 16, wherein the first entity is configured to adjust the one or more rules. (Cuomo ¶ 034, ll 12-23: data parameters include restricted access privileges provided to blockchain consortium members in order to access data parameters; restricted access privileges limit portions of data parameters which may be retrieved and included in the analytic figures; identifying analytic requirements used to identify which of data parameters to extract from blockchain; analytic requirements are based on one or more of smart contracts used in blockchain, transaction types in blockchain, parties to transactions in blockchain and security functions used by blockchain; ¶ 021, ll 1-22: user restricts access to their data based on consortium rules and their own user account preferences)    

Regarding Claim 24, Cuomo-Feldman-Irwin discloses the first entity of claim 16, wherein the one or more rules relate to at least one of the following exposure service models:
a first exposure service model, wherein the one or more rules comprise one or more temporal restrictions; a second exposure service model, wherein the one or more rules comprise one or more outbound restrictions and the one or more temporal restrictions; or a third exposure service model, wherein the one or more rules comprise one or more inbound restrictions or the one or more outbound restrictions, and the one or more temporal restrictions. (Cuomo ¶ 021, ll 1-22: privileged access grant provides restricted access for purposes of creating particular analytics, participant willing to offer data for only aggregate level time series analytics (e.g., aggregated by hour, type of product, etc.), for a specified timeframe (e.g., last 24 hours, 7 days, 30 days, etc.); (time window based analytics); (selected: wherein the one or more rules comprise one or more temporal restrictions))    

Regarding Claim 25, Cuomo-Feldman-Irwin discloses the first entity of claim 16, wherein a rule of the one or more rules comprises one or more of the following elements:
an identifier of the rule; an identifier of the second entity; an identifier of the analytics information; or an identifier of an exposure service model associated with the one or more rules. (Cuomo ¶ 027, ll 14-19: user set of objectives (analytics information) are a set of metrics being identified; each metric is further decomposed into attributes required; metric provisioned from built-in analytics, the data attributes retrieved by blockchain component (e.g., analytics engine); (selected: an identifier of the analytics information))    

Regarding Claim 28, Cuomo-Feldman-Irwin discloses the first entity of claim 25, wherein the rule of the one or more rules comprises information about one or more temporal restrictions, the information about the one or more temporal restrictions comprises information about one or more time windows when the rule is valid, information about one or more time windows when inbound restrictions are valid, or information about one or more time windows when outbound restrictions are valid. (Cuomo ¶ 021, ll 1-22: privileged access grant provides restricted access for purposes of creating particular analytics, participant willing to offer data for only aggregate level time series analytics (e.g., aggregated by hour, type of product, etc.), for a specified timeframe (e.g., last 24 hours, 7 days, 30 days, etc.); (time window based analytics))    

Regarding Claim 33, Cuomo-Feldman-Irwin discloses the method claim 31, wherein providing, by the first entity to the second entity, the analytics information to the second entity in response to a request in a case that the request complies with the one or more rules. (Cuomo ¶ 017, ll 1-7: provide a blockchain and a corresponding blockchain network of peer devices or registered accounts which are part of a private "consortium"; enrolled/registered members of blockchain consortium provide/share/change/upload/download analytics to all enrolled members of consortium)

Furthermore, Cuomo discloses wherein obtaining the request, obtaining analytics information from a fourth entity according to one or more rules, and providing the analytics information to the second entity. (Cuomo ¶ 021, ll 1-22: privileged access grant provides restricted access and creation of particular analytics, and desired in accordance with privacy concerns/preferences of the participating parties; user restricts access to their data based on consortium rules and their own user account preferences; ¶ 020, ll 14-21: blockchain data or external data is a databank of available data for the querying operations; built-in analytics and custom analytic libraries are stored in blockchain system configuration and retrieved and processed for each data request received; results includes notifications, display data/visualization data and other analytic data which is forwarded to a user)

Cuomo does not explicitly disclose for obtaining a subscription request. 
However, Feldman discloses wherein in response to obtaining the subscription request. (Feldman ¶ 016, ll 5-10: provide an open, “pluggable” data analytics infrastructure from which disparate user/subscriber devices register/subscribe to receive, from an analytics engine, notifications of defined file activities/events that have been detected by analytics engine; ¶ 019, ll 1-14: receive defined notification criteria, via subscription/registration requests; generate subscriber event messages representing file-system events, and store subscriber event messages in a queue; in response to a subscriber event message being determined to satisfy a defined notification criterion of the defined notification criteria sending subscriber event messages directed to subscriber device)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cuomo for obtaining a subscription request as taught by Feldman. One of ordinary skill in the art would have been motivated to employ the teachings of Feldman for the benefits achieved from the management of subscription requests enabling a system to facilitate real-time subscriber based data analysis.  (Feldman ¶ 002; ¶ 016)  

5.        Claims 18, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo in view of Feldman and further in view of Irwin and Ortenblad et al. (US PGPUB No. 20210250785).

Regarding Claims 18, 30, 32, Cuomo-Feldman-Irwin discloses the first entity of claim 16 and the communication network of claim 29, the method of claim 31, including functions associated with mobile communication network. (Cuomo ¶ 022, ll 9-14: parameterized queries of indexed data created to compute metrics; built-in functions for commonly used blockchain analytics include count transactions, sum asset values, time series analysis of transaction(s), anomaly detection of transactions, etc.)

Cuomo-Feldman-Irwin does not explicitly disclose an entity is a network exposure function (NEF) and another entity is a network data analytics function (NWDAF).
However, Ortenblad discloses wherein the first entity is a network exposure function (NEF) and the fourth entity is a network data analytics function (NWDAF) of a communication network. (Ortenblad ¶ 003, ll 1-6: plurality of Network Functions (NFs) or core network function entities, such as a Unified Data Repository (UDR) for storing subscription data and policy data, a Network Exposure Function (NEF) for exposing capabilities and events; ¶ 004, ll 1-3: Network Data Analytics Function (NWDAF) which represents an operator managed network analytics logical function)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cuomo-Feldman-Irwin for an entity is a network exposure function (NEF) and another entity is a network data analytics function (NWDAF) as taught by Ortenblad.  One of ordinary skill in the art would have been motivated to employ the teachings of Ortenblad for the benefits achieved from a system that enables a NEF function and a NWDAF function associated with data analytics processing.   (Ortenblad ¶ 003; ¶ 004)  

Response to Arguments
6.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 8-17-2022, with respect to the rejection(s) under Cuomo in view Feldman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cuomo in view of Feldman and further in view of Irwin.

A.  Applicant argues on page 7 of Remarks: Independent claim 16 is amended to recite “   ...   , wherein the one or more rules are configured to the first entity by an operator of the mobile communication network.”.  (amended claim limitation)

    The Examiner respectfully disagrees.  Irwin discloses the usage of a network operator and rules are configured for the processing of analytics. (Irwin ¶ 033, ll 1-8: real-time intelligence system analyzes collected data and provides advanced, user-friendly, intelligent solutions to the operators; intelligent solutions based on results of real-time analysis and complex intelligence/analytics; real-time intelligence system integrated into an interoperations system, which provides interoperation between various mobile network operators; ¶ 042, ll 1-11: rule configurator receives and/or generates rules to configure real-time intelligence engine and real-time event distributor; rule configurator receives a set of rules from a user with a proper level of authority; and/or rule configurator generates rules by analyzing historical data stored in the solution database; rules reflect business policy of mobile network operator)

B.  Applicant argues on page 8 of Remarks:    ...   Cuomo doesn’t disclose that the analytic engine of Cuomo that queries data from the blockchain uses any rules to obtain the data that are configured to the analytic engine by an operator of a mobile communication network.

    The Examiner respectfully disagrees. Cuomo discloses that rules are utilized in the generation and processing of analytics.  Cuomo discloses access restrictions associated with the generation and processing of analytics data which is analogous to the indicated rules. (Cuomo ¶ 021, ll 1-22: privileged access grant provides restricted access to particular data in the creation of particular analytics, and in accordance with desired privacy concerns/preferences of the participating parties; user restricts access to their data based on consortium rules and their own user account preferences; ¶ 020, ll 14-21: blockchain data or external data is a databank of available data for the querying operations; built-in analytics and custom analytic libraries are stored in blockchain system configuration and retrieved and processed for each data request received; results includes notifications, display data/visualization data and other analytic data which is forwarded to a user)  

C.  Applicant argues on page 8 of Remarks: These user permissions are also not disclosed to be configured to the analytic engine by a network operator.

    The Examiner respectfully disagrees.  Cuomo discloses that rules are utilized in the generation and processing of analytics.  Cuomo discloses access restrictions associated with the generation and processing of analytics data which is analogous to the indicated rules. (Cuomo ¶ 021, ll 1-22: privileged access grant provides restricted access to particular data in the creation of particular analytics (rules), and in accordance with desired privacy concerns/preferences of the participating parties; user restricts access to their data based on consortium rules and their own user account preferences; ¶ 020, ll 14-21: blockchain data or external data is a databank of available data for the querying operations; built-in analytics and custom analytic libraries are stored in blockchain system configuration and retrieved and processed for each data request received; results includes notifications, display data/visualization data and other analytic data which is forwarded to a user)

D.  Applicant argues on page 8 of Remarks:    ...   Cuomo doesn’t disclose an operator of a mobile communication network at all, much less an operator of a mobile communication network that configures rules for obtaining analytics to the analytic engine of Cuomo.

    The Examiner respectfully disagrees.  Cuomo discloses that rules are utilized in the generation and processing of analytics.  Cuomo discloses access restrictions associated with the generation and processing of analytics data which is analogous to the indicated rules. (Cuomo ¶ 021, ll 1-22: privileged access grant provides restricted access to particular data in the creation of particular analytics, and in accordance with desired privacy concerns/preferences of the participating parties; user restricts access to their data based on consortium rules and their own user account preferences; ¶ 020, ll 14-21: blockchain data or external data is a databank of available data for the querying operations; built-in analytics and custom analytic libraries are stored in blockchain system configuration and retrieved and processed for each data request received; results includes notifications, display data/visualization data and other analytic data which is forwarded to a user)
    Irwin discloses the usage of a network operator and rules are configured for the processing of analytics. (Irwin ¶ 033, ll 1-8: real-time intelligence system analyzes collected data and provides advanced, user-friendly, intelligent solutions to the operators; intelligent solutions based on results of real-time analysis and complex intelligence/analytics; real-time intelligence system integrated into an interoperations system, which provides interoperation between various mobile network operators; ¶ 042, ll 1-11: rule configurator receives and/or generates rules to configure real-time intelligence engine and real-time event distributor; rule configurator receives a set of rules from a user with a proper level of authority; and/or rule configurator generates rules by analyzing historical data stored in the solution database; rules reflect business policy of mobile network operator)

E.  Applicant argues on page 8 of Remarks: Cuomo doesn’t disclose that the queried data is directly displayed.

    The Examiner respectfully disagrees. Cuomo discloses that the generated and processed analytics data is displayed (i.e. visualization). (Cuomo ¶ 021, ll 1-22: privileged access grant provides restricted access and creation of particular analytics, and desired in accordance with privacy concerns/preferences of the participating parties; user restricts access to their data based on consortium rules and their own user account preferences; ¶ 020, ll 14-21: blockchain data or external data is a databank of available data for the querying operations; built-in analytics and custom analytic libraries are stored in blockchain system configuration and retrieved and processed for each data request received; results includes notifications, display data/visualization data and other analytic data which is forwarded to a user)

F.  Applicant argues on page 9 of Remarks: Cuomo doesn’t disclose the features of claim 16 of “obtain, from a second entity, a subscription request requesting to subscribe to analytics information; and in response to obtaining the subscription request, obtaining analytics information from a fourth entity according to one or more rules, and providing the analytics information to the second entity, wherein the one or more rules are configured to the first entity by an operator of the mobile communication network.”. 

    The Examiner respectfully disagrees.  Cuomo discloses obtaining analytics data according to a set of rules or access restrictions. (Cuomo ¶ 006, ll 1-6: identifying a plurality of data parameters to extract from a blockchain based on a request for analytic data, creating queries based on required data parameters, executing the one or more queries and retrieving the data parameters from the blockchain)
    Feldman discloses receiving a subscription request for receiving event information (events detected and processed by analytics, and stored for retrieval).  (Feldman ¶ 016, ll 5-10: provide an open, “pluggable” data analytics infrastructure from which disparate user/subscriber devices register/subscribe to receive, from an analytics engine, notifications of defined file activities/events that have been detected by analytics engine; ¶ 019, ll 1-14: receive defined notification criteria, e.g., via subscription/registration requests; generate subscriber event messages representing file-system events, and store subscriber event messages in a queue; in response to a subscriber event message being determined to satisfy a defined notification criterion of the defined notification criteria sending subscriber event messages directed to subscriber device)  

G.  Applicant argues on page 9 of Remarks: These features are also not disclosed in Feldman.

    The Examiner respectfully disagrees.  The Office Action indicated the claim limitation(s) Feldman is used to reject. 

H.  Applicant argues on page 9 of Remarks: Independent claims 29 and 31 are amended to recite features that are the same as, or similar to, the features discussed above. As such, the features of claims 29 and 31 are also not disclosed in the cited references.

    Responses to arguments against independent claim 16 also answer arguments against independent claims 29 and 31, which have similar limitations as independent claim 16.    

I.  Applicant argues on page 9 of Remarks:    ...   these dependent claims are allowable by reason of depending from an allowable claim,   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.      

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                         12-1-2022Primary Examiner, Art Unit 2452